TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 3, 2015



                                      NO. 03-14-00131-CV


                            Zbranek Custom Homes, Ltd., Appellant

                                                 v.

                             Joe Allbaugh, Diane Allbaugh, and
            Rutilio Albarran Construction, Inc. d/b/a El Paso Framing, Appellees




            APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 10, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.